Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application #16/509,859 and US Application #16/857,783 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 3-6, 8-10, 12, 14-19 & 21-22 have been allowed. There is neither motivation nor rationale for why one of ordinary skill in the art combine these elements into a dewatering unit useful in rail/pad sump applications or in pit dump applications for dewatering coke or coal. Heretofore dewatering units have not combined bogies, conveyor first and second screens and a baffle plate in this configuration. 
The cited prior art fails to disclose one or all of these elements as claimed. Thus one of ordinary skill in the art would not reasonably combine these limitations to render the claimed invention obvious. Thus, the nonobviousness of the claimed invention is thus in the combination of limitations rather than in any specific limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY W ADAMS/Primary Examiner, Art Unit 3652